   Case: 1:20-cr-00740-SL Doc #: 21 Filed: 04/21/21 1 of 2. PageID #: 115




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 UNITED STATES OF AMERICA,                    )        CASE NO. 1:20-cr-740
                                              )
                        PLAINTIFF,            )        JUDGE SARA LIOI
                                              )
 vs.                                          )
                                              )        ORDER
 MARTIN ARTEAGA-AZPITARTE,                    )
                                              )
                                              )
                        DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Martin

Arteaga-Azpitarte and enter a finding of guilty against defendant. (Doc. No. 15.)

       On November 10, 2020, the government filed an Indictment against defendant.

(Doc. No. 1.) On February 24, 2021, this Court issued an order assigning this case to

Magistrate Judge Burke for the purpose of receiving defendant's guilty plea. (Doc. No. 13.)

       On March 2, 2021, a hearing was held in which defendant entered a plea of guilty

to Count 1 of the Indictment, charging him with Illegal Reentry, in violation of 8 U.S.C.

Section 1326. Magistrate Judge Burke received defendant's guilty plea and issued a Report

and Recommendation ("R&R") recommending that this Court accept the plea and enter a

finding of guilty. (Doc. No. 15.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea, that
   Case: 1:20-cr-00740-SL Doc #: 21 Filed: 04/21/21 2 of 2. PageID #: 116




he understands his constitutional rights, that he is aware of the consequences of entering a

plea, and that there is an adequate factual basis for the plea. The Court further finds that

the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the defendant's

plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Count 1 of the Indictment.

       The sentencing will be held on April 27, 2021 at 10:00 a.m.

        IT IS SO ORDERED.



 Dated: April 21, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
